Case 1:18-cv-02427-RBJ Document 46-1 Filed 01/07/19 USDC Colorado Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


 _______________________________
 Matthew Buck,                                          Civil Action: No 18-cv-02427
 Plaintiff,
 v.
 BORA SONG,
 And
 HYE SONG
 Defendants.
 ______________________________
                        DECLARATION OF MATTHEW W. BUCK

         Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

         1.    I am an adult citizen, over the age of 18 years, and I am competent to

 make statements contained in this Declaration.

         2.    I am an attorney licensed to practice in Colorado and am the owner and

 sole attorney of Red Law, LLC, which operates in the Denver area.

         3.    I reside with my wife, Claire Buck, and two young daughters in Denver,

 Colorado.

         4.    I am the owner of the Twitter account @RedlawCO.

         5.    Mrs. Buck is the owner of the Twitter account @clairbela.

         6.    Jessica Waselkow is a co-worker of Mrs. Buck and is the owner of the

 Twitter account @lonlystrbuxlovr.

         7.    Ms. Waselkow is a resident of Jefferson County, Colorado.

         8.    On September 20, 2018, a Twitter user with the account name


                                           1 of 5
Case 1:18-cv-02427-RBJ Document 46-1 Filed 01/07/19 USDC Colorado Page 2 of 21




 @WilliamWilma2 began sending messages on Twitter directed at accounts belonging to

 myself, my wife, and my wife’s co-worker.

        9.       I am personally familiar with the messages that were posted.

        10.      Fair and accurate copies of a portion of the messages posted by

 @WilliamWilma2 are attached to this declaration as Exhibit A.

        11.      The Twitter user @WilliamWilma2 accused me of committing numerous

 crimes, including raping my own children and the child of Ms. Waselkow.

        12.      The Twitter user @WilliamWilma2 also accused me of possessing

 sexually-explicit photographs of their sixteen-year-old daughter, and of continually

 harassing their daughter over Twitter.

        13.      All of these allegations are false.

        14.      On September 23, 2018, I received an email from what appeared to be the

 same person or persons responsible for the messages sent by the @WilliamWilma2

 account.

        15.      The email was sent through my firm website and, as a result, I was able to

 determine the IP address responsible for sending the message.

        16.      A fair and accurate copy of the email is attached to this declaration as

 Exhibit B.

        17.      On September 24, 2018, I filed a lawsuit in the United States District Court

 for   the    District   of   Colorado   against   the   then-unknown   account    owner    of

 @WilliamWilma2.

        18.      At the time that I filed this suit, I believed that Bora Song was responsible

 for sending the email and Twitter messages through @WilliamWilma2, but lacked




                                              2 of 5
Case 1:18-cv-02427-RBJ Document 46-1 Filed 01/07/19 USDC Colorado Page 3 of 21




 sufficient evidence for me to feel comfortable naming her a Defendant.

        19.   Therefore, I requested and received permission of the Court to name all

 parties, including myself, as Does so as to protect the privacy of the parties until

 sufficient discovery could be performed to determine the identity of @WilliamWilma2.

        20.   With permission of the Court, I issued a subpoena to Charter

 Communications, Inc. for subscriber information associated with the IP address which

 was used to send the September 23rd email through my website.

        21.   Charter’s subpoena response indicated the IP address was associated

 with an account registered to Hye Song.

        22.   With permission of the Court, I issued a subpoena to Twitter, Inc. for

 information regarding the registration details and IP addresses which had logged into

 the account @WilliamWilma2 and Bora Song’s personal Twitter account, which was

 @irl_idgaf at the time the subpoena was issued.

        23.   Twitter’s subpoena response showed that both @WilliamWilma2 and

 @irl_idgaf were both accessed numerous times from the same IP address. This IP

 address was also the same one which was associated with Hye Song’s Charter account

 at the time the harassing messages were sent.

        24.   Twitter’s subpoena response also showed that the @WilliamWilma2

 account was accessed by IP addresses associated with the State of California’s internet

 system and terminated in the Los Angeles, California area.

        25.   Based upon this information, I contacted the Los Angeles County Office of

 the Public Defender’s Office (“LACOPD”) to determine whether Bora Song was

 employed there at the time the @WilliamWilma2 account was accessed.




                                           3 of 5
Case 1:18-cv-02427-RBJ Document 46-1 Filed 01/07/19 USDC Colorado Page 4 of 21




        26.    On November 29, 2018, Jean Burke, the Law Clerk Coordinator for

 LACOPD responded by email and confirmed that Bora Song was employed as a

 volunteer law clerk with the LACOPD at the time @WilliamWilma2 was sending

 harassing messages.

        27.    A fair and accurate copy of my correspondence with LACOPD and

 Ms. Burke’s response are attached to this declaration as Exhibit C.

        28.    Based upon these responses, all of which indicated that the messages

 were sent by either Bora or Hye Song, I amended my Complaint to name Bora and Hye

 Song as defendants.

        29.    On or about December 14, 2018, a process server completed service on

 Bora and Hye Song.

        30.    That evening, I received a phone call from Bora Song from the same

 Sprint phone number which was used to register the @WilliamWilma2 account.

        31.    Ms. Song asked to speak about the lawsuit several times. As Ms. Song

 was unrepresented and had just been served, I did not feel comfortable speaking to her

 about the suit until she entered an appearance indicating that she would be proceeding

 pro se. Additionally, I urged Ms. Song to retain an attorney to assist her in moving

 forward.

        32.    I have not spoken to Hye Song regarding this matter and have not spoken

 to Bora Song since the initial phone call.

        33.    Because Hye and Bora Song have now appeared pro se, I am willing to

 speak to them about matters relevant and appropriate for conducting this case.




                                              4 of 5
Case 1:18-cv-02427-RBJ Document 46-1 Filed 01/07/19 USDC Colorado Page 5 of 21




       34.   I declare under penalty of perjury that the foregoing is true and correct.

 Executed January 7, 2019



                                                                  /S Matthew W Buck
                                                                           RED LAW
                                                              445 Broadway Suite 126
                                                                   Denver, CO 80203
                                                                       720-771-4511
                                                                       matt@red.law




                                        5 of 5
Case 1:18-cv-02427-RBJ Document 46-1 Filed 01/07/19 USDC Colorado Page 6 of 21




               EXHIBIT A
Case 1:18-cv-02427-RBJ Document 46-1 Filed 01/07/19 USDC Colorado Page 7 of 21




                                Exhibit A, Page 1
Case 1:18-cv-02427-RBJ Document 46-1 Filed 01/07/19 USDC Colorado Page 8 of 21




                                Exhibit A, Page 2
Case 1:18-cv-02427-RBJ Document 46-1 Filed 01/07/19 USDC Colorado Page 9 of 21




                                Exhibit A, Page 3
Case 1:18-cv-02427-RBJ Document 46-1 Filed 01/07/19 USDC Colorado Page 10 of 21




                                Exhibit A, Page 4
Case 1:18-cv-02427-RBJ Document 46-1 Filed 01/07/19 USDC Colorado Page 11 of 21




                                Exhibit A, Page 5
Case 1:18-cv-02427-RBJ Document 46-1 Filed 01/07/19 USDC Colorado Page 12 of 21




                                Exhibit A, Page 6
Case 1:18-cv-02427-RBJ Document 46-1 Filed 01/07/19 USDC Colorado Page 13 of 21




                                Exhibit A, Page 7
Case 1:18-cv-02427-RBJ Document 46-1 Filed 01/07/19 USDC Colorado Page 14 of 21




                                Exhibit A, Page 8
Case 1:18-cv-02427-RBJ Document 46-1 Filed 01/07/19 USDC Colorado Page 15 of 21




                                Exhibit A, Page 9
Case 1:18-cv-02427-RBJ Document 46-1 Filed 01/07/19 USDC Colorado Page 16 of 21




               EXHIBIT B
Case 1:18-cv-02427-RBJ Document 46-1 Filed 01/07/19 USDC Colorado Page 17 of 21




  ---------- Forwarded message ---------
  From: hello you <matthew.buck@gmail.com>
  Date: Mon, Sep 24, 2018 at 11:12 PM
  Subject: New Entry: Simple Contact Form
  To: <matt@red.law>




      Name
      hello you




      Email
      matt@red.law




      Comment or Message
      Hello you piece of shit. You should fuck off of twitter. Ill make sure I keep sending your tweets
      out to people on my account. I dont give a fuck that you're private and people cant see you. Ill
      make sure that they do. You're a piece of fucking shit and your wife will get mails of your
      bullshit. Good luck raising your daughters. I know you're bored so Ill make sure to keep this
      drama fueled.




                                             Sent from Red Law
Case 1:18-cv-02427-RBJ Document 46-1 Filed 01/07/19 USDC Colorado Page 18 of 21




               EXHIBIT C
 Case 1:18-cv-02427-RBJ Document 46-1 Filed 01/07/19 USDC Colorado PagePage
                                                                        19 of1 of
                                                                               213




---------- Forwarded message ---------
From: Jean Burke <JBurke@pubdef.lacounty.gov>
Date: Thu, Nov 29, 2018, 9:46 AM
Subject: RE: Bora Song Complaint
To: Matthew Buck <matt@red.law>
Cc: Ruben Marquez <RMarquez@pubdef.lacounty.gov>, Rudolph Rousseau
<RRousseauIi@pubdef.lacounty.gov>


Good morning,



In response to your inquiry:



Bora Song was a volunteer law clerk with our office from August 13, 2018 to October 26, 2018.



She was never assigned to our Compton Branch.



Thank you,



Jean Burke, Attorney at Law

Law Clerk Coordinator

Los Angeles County Office of the Public Defender

213-893-6997




This message is intended only for the use of the individual or entity to which it is addressed

and may contain information that is privileged, confidential and exempt from disclosure

under applicable law. The contents of this email are privileged attorney-client and attorneywork

product communications pursuant to Evidence Code section 952. If the reader of this
 Case 1:18-cv-02427-RBJ Document 46-1 Filed 01/07/19 USDC Colorado PagePage
                                                                        20 of2 of
                                                                               213



message is not the intended recipient, or the employee or agent responsible for delivering

the message to the intended recipient, you are hereby notified that any dissemination,

distribution or copying of this communication is strictly prohibited. If you have received this

communication in error, please notify us immediately by telephone and return the original

message to us at the above address via reply e-mail. Thank you.



From: Matthew Buck [mailto:matt@red.law]
Sent: Friday, November 16, 2018 1:14 PM
To: Jean Burke <JBurke@pubdef.lacounty.gov>
Subject: Re: Bora Song Complaint




Counselor -

I'm circling back on this before I have to sent an official subpoena.


Thanks,

Matthew Buck



On Mon, Nov 5, 2018 at 9:58 AM Matthew Buck <matt@red.law> wrote:

  Ms. Burke -

  Please find attached my complaint against Bora Song.



  Im looking for:



  1)Confirmation of her employment at the LACPD Compton office this summer

  2)That her workstation computer IP address was: 12.9.23.93



  This information will allow me to amend the complaint, attached.
 Case 1:18-cv-02427-RBJ Document 46-1 Filed 01/07/19 USDC Colorado PagePage
                                                                        21 of3 of
                                                                               213




     Thanks,

     Matthew Buck




--

Matthew Buck

Red Law

720-771-4511

445 Broadway #126

Denver, CO 80203
